WILL   WILSON
                       January 13, 1961

  Mr. Raymond W. Vowel1
  Executive Director
  Board for Texas State Hospitals
    and Special Schools
  Box S, Capitol Station
  Austin, Texas
                               Opinion No. W-981
                               Re:   Validity of proposed con-
                                     tract between the Board
                                     for Texas State Hospitals
                                     and Special Schools and
                                     the county, whereby the
                                     county agrees to care for
                                     mentally ill committed to
                                     a Texas State Hospital
                                     under the control and
                                     management of the Board
                                     for Texas State Hospitals
 Dear Mr. Vowell:                    and Special Schools.
           You have requested our opinion on the validity
 of a proposed contract between the Board for Texas State
 Hospitals and Special Schools and the County of El Paso,
 whereby the County of El Paso, acting by and through the
 El Paso County Hospital, agrees to care and treat persons
 ad'udged to be mentally ill, speclfically agreeing to:
  1 provide and maintain in-patient hospital facilities,
  2 provide diets and basic nursing care, 3 furnish and
 rr
 maintain facilities for out-patients, and I4 I provide and
 make available psychiatric consulting services of an aver-
 age of ten visits per week.
             Pursuant to the provisions of Article 3174b,
 Vernon's Civil Statutes, the Board for Texas State Hospi-
 tals and Special Schools has control and management of the
 Texas State Hospitals and Special Schools created by the
 Legislature   and such "out-patient clinics" as are establish-
 ed by the Board pursuant to the provisions of Article 317413-4,
 Vernon's Civil Statutes.
           The El Paso County Hospital is not a Texas State
 Hospital or Special School created by the Legislature and
Mr. Raymond W. Vowell, page 2 (Ww-981)


the proposed contract does not create an out-patient clinic
in compliance with the provisions of Article 3174b-4, Ver-
non's Civil Statutes. We fail to find any provision author-
izing the Board for Texas State Hospitals and Special Schools
to contract with the county for the care and treatment of
mentally ill committed to a Texas State Hospital under the
management and control of the Board for Texas State Hospitals
and Special Schools. It is our opinion that the proposed con-
tract attached to your request is invalid.
                           SUIYMARY
            The Board for Texas State Hospitals and
            Special Schools does not have a,uthority
            to enter into the proposed contract where-
            by the county agrees to care for the tnen-
            tally ill committed to a Texas State Hos-
            pital under the control and management of
            the Board for Texas State Hospitals and
            Special Schools.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas




JR:ms/hmc
APPROVED:
OPINION COMUTTEE
W. V. Geppert, Chairman
Glenn R. Brown
Cecil Cammack
Dean Davis
Gordon Cass
Fred Werkenthin
REVIEWED FOR ATTORNEY GENERAL
BY: Morgan Nesbitt